Citation Nr: 0518801	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $7,854.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to 
February 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's countable income for pension benefit was 
reduced on account of his request for prospective 
unreimbursed medical expenses.  The actual unreimbursed 
medical expenses totalled less than the prospective 
unreimbursed medical expenses and an overpayment was created 
in the calculated amount of $7,854.

2.  The veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

3.  The veteran was at fault in the creation of the debt by 
incorrectly stating the amount of prospective unreimbursed 
medical expenses.  VA was not at fault in the creation of the 
debt.

4.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

5.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

6.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

7.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.




CONCLUSION OF LAW

Recovery of the overpayment of benefits in the amount of 
$7,854 would not be contrary to the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
validity of a debt is challenged, a threshold determination 
must be made on that question prior to a decision on waiver 
of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991); see also 38 C.F.R. § 1.911(c) (2004), VAOPGCPREC 
6-98 (Apr. 24, 1998). 

In this case, the veteran has not asserted that the amount of 
overpayment created was incorrect.  Records show his pension 
benefit payments were retroactively amended as a result of 
information demonstrating a discrepancy between prospective 
unreimbursed medical expenses and actual unreimbursed medical 
expenses.  As he does not dispute the fact that there was 
such a discrepancy, the Board must conclude that the 
calculated overpayment indebtedness in the amount of $7,854 
was properly created.

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2004).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2) Balancing of faults.  Weighing fault 
of the debtor against VA fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302 (2002); 38 C.F.R. § 1.965(a) (2004).

In this case, the RO has previously determined that the 
indebtedness did not result from fraud, misrepresentation, or 
bad faith on the veteran's part.  The Board agrees.  
Therefore, waiver of indebtedness is not precluded if shown 
that it would be against the principles of equity and good 
conscience to require the veteran to repay the debt to the 
government.  38 C.F.R. §§ 1.963, 1.965.

In August 1999, the veteran filed a claim for pension 
benefits.  He submitted a statement requesting funds to cover 
his and his wife's expected costs of medications and their 
monthly Medicare payment for the year 2000.  By rating 
decision dated in October 1999, the RO granted pension 
benefits.  The veteran was informed that his pension rate 
depended on his income and that the amount of medical 
expenses he reported had been used to reduce his countable 
income.  

In January 2001, the veteran submitted a Medical Expense 
Report reflecting the amount of his actual unreimbursed 
medical expenses for the year 2000, which were less than his 
projected amount.  He was notified that because his reported 
medical expenses were less than the amount which was 
prospectively allowed, a higher amount of income was counted, 
which created an overpayment.  He was informed that he had 60 
days to respond.  If he did not submit evidence within 60 
days, his pension payment would be reduced.  He did not 
respond and his payments were reduced.  

In June 2001, the veteran requested a waiver of the 
overpayment and argued that repayment would cause a hardship.  
He asserted that he did not willfully or knowingly try to 
defraud the government.  His May 2001 Financial Status Report 
(FSR) showed that his expenses exceeded his income by $154.  
He related that he had $600 cash in the bank, $1,000 value on 
a car, and $50,000 value on real estate.  In August 2001, his 
request for a waiver was denied.

In an October 2002 FSR, the veteran indicated that he had 
income of $1,062 and expenses were $4,419, which included 
$3,000 per month for nursing home care.  Although $3,000 was 
listed as an expense, the record indicates that Medicaid 
began paying for nursing home care in December 2002.  The 
veteran also listed $35,000 cash in the bank, $1,000 value on 
a car, and $50,000 value on real estate.  

In a February 2003 follow-up telephone contact with the 
veteran's wife, she reported that the veteran had recently 
had a stroke and could not answer any questions.  She stated 
that he was not physically or mentally able to attend a 
previously requested hearing.  When asked if the veteran 
still had $35,000 in the bank or if his assets had changed, 
she related that he only had $32,000 in the bank because she 
had to pay one month of nursing home costs.  She verified 
that Medicaid paid all nursing home costs effective from 
December 1, 2002.

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record shows the veteran was at 
fault in the creation of the debt by incorrectly stating the 
amount of prospective unreimbursed medical expenses.  VA was 
not at fault in the creation of the debt.

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran 
because he would be allowed to retain funds to which he was 
not entitled.  The veteran was paid more than he was entitled 
under VA law because the estimated prospective unreimbursed 
medical expenses were not accurately reported.

Although the veteran has submitted numerous statements and 
FSRs indicating limited income and monthly expenses in excess 
of his reported monthly income, the most recent FSR, verified 
by his wife, shows that the veteran has over $30,000 cash in 
the bank.  Therefore, the Board finds the veteran's 
assertions as to financial hardship are not credible and that 
based upon the probative evidence of record repayment would 
not deprive him of basic necessities.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  There is no 
indication that reliance on the overpaid benefits resulted in 
the veteran's relinquishment of a valuable right or the 
incurrence of a legal obligation.  After weighing all the 
evidence of record, the Board finds that recovery of the 
overpayment would not be against equity and good conscience.  
The veteran's fault in the creation of the debt and his 
unjust enrichment outweigh any possible financial hardship 
that may result in the repayment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against a waiver of the assessed overpayment.

Finally, during the course of this appeal there was a 
significant change in VA law; on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published. 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA notification 
procedures, however, do not apply in waiver cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  It is significant to 
note that chapter 53 of title 38, U.S. Code (which governs 
waiver requests) contains its own decision notice provisions.  
All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained and no further development 
is needed at this time.


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $7,854 is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


